DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0111642, filed on 09/09/2019.
Claim Rejections - 35 USC § 102
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 11 and 15-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Liu (US. Pub. No. 2018/0032126  A1, hereinafter Liu)
Regarding claim 1. 
         Liu teaches server (Liu teaches in Figs. 2C & 4A server 204 and 400 and ¶ [0021]-[0025], ¶ [0065], ¶ [0081]. Also, see ¶ [0051]), comprising: a communicator configured to receive or transmit data from or to an external network (note that the process of collecting user data and feeding, providing and/or transporting the collected data to other devices similar to the process of the claimed “receive or transmit data”. Liu teaches in Fig. 1A,  ¶ [0021]-[0022] and ¶ [0048] a plurality of sensors (i.e., the claimed “communicator”) generating different sensing data; receiving the biological data from the client device; feeding the biological data to a data processing unit together with other data; providing 
          a processor configured to receive, through the communicator, service data of an electronic device, device data of the electronic device (note that the mobile device includes processor and memory and further user uses different devices for example, Apple watch and google glass which are equivalent to the claimed “the electronic device”. Liu teaches in Fig. 2B Apple watch and google glass (i.e., the claimed electronic device) and ¶ [0022]-[0026] the mobile device which includes a processor and memory communicates with the sensor (i.e., the claimed communicator) for receiving a derived emotion measurement from the server device through the sensor (i.e., the claimed communicator), wherein the server device is configured to derive the emotion of the user from the biological data and other data; and displaying the derived emotion to the user through the client module and further teaches in ¶ [0077] the appropriate device service is displayed for example, at step 322 of Fig. 3B, a display is caused to show such a service including an advertisement. Depending on the display in a smartphone or a wearable device (i.e., electronic devices), the suggested service may be presented as a link, in a text or a multimedia display), and weather data for the electronic device and to calculate emotion index data based on the service data, the device data, and the weather data (Liu teaches in ¶ [0057]-[0058] weather conditions of the location, or various related events of the day near the location may be used in determining the emotion of the user. Further the profile of user may also be used or at 
Regarding claim 2.
        Liu teaches wherein the processor performs learning based on the service data, the device data and the weather data, and calculates emotion index data based on a learning result (Liu teaches in Figs. 4A & 4B, ¶ [0085] where the client module is designed to cause his mobile device which includes a processor to communicate with the server 400 via the interface 404 and a service being offered by the server 400, and part of which can be periodically updated by the server 400 per data received related to the user and further teaches in ¶ [0057] besides the biological and/or expression data from the client, various situations at or in the vicinity of the location where the user is located, weather conditions of the location, or various related events of the day near the location may be used in determining the emotion of the user and further teaches in ¶ [0091]-[0092] referring to Fig. 4B, the measured emotion 444 from the engine 440 is converted to an index expression that can be compared to a predefined threshold. In one embodiment, the result 444 is used to determine what service is appropriate to the user given the measured emotion thereof ).
Regarding claim 3. 
           Liu further teaches wherein the processor analyzes a claim based on at least one of the service data, the device data, and the weather data (Liu teaches in ¶ [0062] as it is known that the voice or the tone therein could be very different when a person is in a different state. For example, the tone in a voice could sound impatient when the user is in anger and the tone describes the situation and that performs segmentation based on the claim, and calculates the emotion index data based on the segmentation (note that the term “segmentation” has been interpreted based on ordinary and customary meaning: such meanings include categorizing the emotion mood in different level with a range or divided the moods in different numerical range for example, from 1-10, and thus, Liu teaches in ¶ [0058] that the profile of user may also be used or at least referenced in determining the emotion of the user. For example, the emotion can be expressed with a ranking, an index or a level with a range as a quantitative (numerical) indication in a range of 1-10 is used to indicate that the emotion index being 1 is in the saddest mood (e.g., very sad) and the emotion numeral being 10 is in the happiest mood (e.g., excited) and average persons with an emotion index of 5 or 6 would be considered neutral while the emotion index falling between 6 and 9 would be desirable, and the emotion index can be used to trigger many useful services or applications. Therefore, the ranking ranges indicated above show the claimed “segmentation” and further teaches in ¶ [0065] that the server 204 is caused to calculate an emotion measurement from the biological data 220 with or without historical biological data of the same user).


Regarding claim 4. 
          Liu teaches wherein when performing segmentation, the processor performs learning and calculate the emotion index data based on a learning result (Liu teaches in ¶ [0058] about the ranking, and an index of the user emotion for example, from 1-10 and further teaches in ¶ [0065] that the server 204 is caused to calculate an emotion measurement from the biological data 220 with or without historical biological data of the same user, the server 204 is caused to calculate an emotion measurement from the biological data 220 with or without historical biological data of the same user. Also, see Figs. 4C & 4D and ¶ [0092]-[0093] as Fig. 4C shows that the group may be based on a specific type, resulting in the averaged measurement from the group in the region and the emotional status of a human being is subjective, so is the calculated emotion index displayed on the mobile device which includes a processor that performs the process and further Fig. 4D shows two respective curves capturing the emotion of the user over a period of time).
Regarding claim 11. 
          Liu teaches wherein the processor comprises: a data collector configured to, through the communicator (Liu teaches in [Abstract] and ¶ [0012] the dedicated computing device (i.e., data collector) is provided to collect the data along with other necessary data available on the Internet from sensors (i.e., communicator)), where the measurement of the emotion is measured (Liu teaches in ¶ [0047] these characters can be presented in an index or a numeral with a range for the general public to understand what it means in the measured emotion), , the device data of the electronic device (Liu teaches in Fig. 2B Apple watch and google glass (i.e., the claimed electronic device) and ¶ [0022]-[0026] the mobile device which includes a processor and memory communicates with the sensor (i.e., the claimed communicator) for receiving a derived emotion measurement from the server device through the sensor (i.e., the claimed communicator) and the weather data for the electronic device (Liu teaches in ¶ [0057] various situations at or in the vicinity of the location where the user is located, weather conditions of the location, or various related events of the day near the location may be used in a data processor configured to calculate the emotion index data based on the service data, the device data, and the weather data (Liu teaches in ¶ [0058] about the ranking, and an index of the user emotion for example, from 1-10 and further teaches in ¶ [0065] that the server 204 which includes processor, memory module is caused to calculate an emotion measurement from the biological data 220 with or without historical biological data of the same user, the server 204 is caused to calculate an emotion measurement from the biological data 220 with or without historical biological data of the same user and further teaches in ¶ [0057]-[0058] weather conditions of the location, or various related events of the day near the location may be used in determining the emotion of the user. Further the profile of user may also be used or at least referenced in determining the emotion of the user and further indicates how the emotion can be expressed with a ranking, an index or a level with a range).
Regarding claim 15. 
               Liu teaches a server (Liu teaches in Fig. 2C server 204 and ¶ [0065] and ¶ [0022]-[0025]. Also, see ¶ [0051]), comprising: a communicator configured to receive or transmit data from or to an external network (note that the process of collecting user data and feeding, providing and/or transporting the collected data to other devices similar to the process of the claimed “receive or transmit data”. Liu teaches in Fig. 1A,  ¶ [0021]-[0022] and ¶ [0048] a plurality of sensors (i.e., the claimed “communicator”) generating different sensing data; receiving the biological data from the client device; feeding the biological data to a data processing unit together with other data; providing processed data to an emotion measurement engine configured to derive the emotion from the processed data; and causing the client device to display the derived emotion to the user and the user uses the mobile device which communicates with a server device wirelessly over a data network (i.e., external network) For example, in Fig. 1A and ¶ [0048] a basic system configuration 100 in which the 
           a processor configured to receive, through the communicator, service data of an electronic device and device data of the electronic device and to calculate emotion index data based on the service data and the device data (note that the mobile device includes processor and memory and further user uses different devices for example, Apple watch and google glass which are equivalent to the claimed “the electronic device”. Liu teaches in Fig. 2B Apple watch and google glass (i.e., the claimed electronic device) and ¶ [0022]-[0026] the mobile device which includes a processor and memory communicates with the sensor (i.e., the claimed communicator) for receiving a derived emotion measurement from the server device through the sensor (i.e., the claimed communicator), wherein the server device is configured to derive the emotion of the user from the biological data and other data; and displaying the derived emotion to the user through the client module and further teaches in ¶ [further teaches in ¶ [0091]-[0092] referring to Fig. 4B, the measured emotion 444 from the engine 440 is converted to an index expression that can be compared to a predefined threshold, and the result 444 is used to determine what service is appropriate to the user given the measured emotion thereof ).
Regarding claim 16. 
         Liu teaches wherein the processor performs learning based on the service data and the device data and calculates the emotion index data based on a learning result (Liu teaches in Figs. 4A & 4B, ¶ [0085] where the client module is designed to cause his mobile device which includes a processor to communicate with the server 400 via the interface 404 and a service being offered by the server 400, and part of which can be periodically updated by the server 400 per data received related to the user (user mobile device learned what type of service can be Offred by the server 400) and further teaches in 
Regarding claim 17. 
             Liu teaches wherein the processor analyzes a claim based on at least one of the service data and the device data (Liu teaches in ¶ [0062] as it is known that the voice or the tone therein could be very different when a person is in a different state. For example, the tone in a voice could sound impatient when the user is in anger and the tone describes the situation and that helps to analyze the audio data may conclude that the user is in anger or enjoyment (i.e., based on the user tone, the claim data service can be analyzed) and further teaches in ¶ [0057]-[0058] weather conditions of the location, or various related events of the day near the location may be used in determining the emotion of the user. For example, a quantitative (numerical) indication in a range of 1-10 is used to indicate that the emotion index being 1 is in the saddest mood (e.g., very sad) and the emotion numeral being 10 is in the happiest mood (e.g., excited) and furthermore, the mobile device which includes a processor measures the emotion, collects device data and performs different operations as disclosed in ¶ [0022]-[0026]. Also, see ¶ [0065] and ¶ [0077]), performs segmentation based on the claim, and calculates the emotion index data based on the segmentation (note that the term “segmentation” has been interpreted based on ordinary and customary meaning: such meanings include categorizing the emotion mood in different level with a range or divided the moods in different numerical range for example, from 1-10, and thus, Liu teaches in ¶ [0058] that the profile of user may also be used or at least referenced in determining the emotion of the user. For example, the emotion can be expressed with a ranking, an index or a level with a range as a quantitative (numerical) indication in a range of 1-10 is used to indicate that the emotion index being 1 is in the saddest mood (e.g., very sad) and the emotion numeral being 10 is in the happiest mood (e.g., excited) and average persons with an emotion index of 5 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of YOSHIDA et al. (JP. 2020/170333 A, hereinafter YOSHIDA). 

Regarding claim 5. Liu teaches the server of claim 1. 
           Liu teaches wherein the processor extracts customer information, area information (Liu teaches in ¶ [0085] the module is designed to request the user to enter certain information (e.g., username/ password, a fingerprint, a true name and etc. (i.e., customer information) is extracted) before allowing the user to create a profile, part of which can be periodically updated by the server 400 per data received related to the user and further teaches in ¶ [0057] for example, besides the biological and/or expression data from the client, various situations at or in the vicinity of the location where the user is located (i.e., area information)), and action information from the service data (Liu teaches in ¶ [0079] action may be used to update the profile of the user so that a more appropriate service or advertisement may be delivered to the user next time when there is an opportunity. At 326, after the user activates with the displayed service, the process 300 ends and the user is brought to a website linked by the displayed suggested service) extracts device usage information (Liu teaches in ¶ [0083] a service provider uses the administration interface 406 to determine a subscription fee (e.g., a certain amount to free per month for an account) for each of its subscribers or a service level depending on how much a subscription fee is paid (i.e., based on the fee, the device usage information can be extracted)), driving pattern information (Liu teaches in ¶ [0065] the emotion index would have to be re-adjusted or re-computed when it is detected from the received GPS data that the user is driving on road), and sensor information from the device data (Liu teaches in ¶ [0021]-[0023] wherein at least a part of the client device is wearable and includes a plurality of sensors generating different sensing data and collecting some or all of predefined biological data of the user from the sensors in response to a request from the server device to capture the biological data), and extracts the weather data for the electronic device using the area information, the reception date information (Liu teaches in ¶ [0057] various situations at or in the vicinity of the location where the user is located, weather conditions of the location, or various related events of the day near the location may be used in determining the emotion reception date information, repair date information, symptom information, and the repair date information.
         However, YOSHIDA teaches reception date information (YOSHIDA teaches [on Page 13, line 5-6] reception information 174 includes the contents of the reception information the reception date and time), repair date information (YOSHIDA teaches [on Page 13, lines 13-15] the repair information 175 includes the repair information transmitted by the worker terminal 30a. Also, see [on Page 28, lines 6-7] the period setting unit 130 sets repair date), symptom information (YOSHIDA teaches [on Page 21, lines 25-26] the symptom, the treatment content, and the receptionist name), and the repair date information (YOSHIDA teaches [on Page 28, lines 6-7] the period setting unit 130 sets repair date and time of the device contained in the repair).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of YOSHIDA by providing different information for services for example, symptom information, reception date information and repair date information ([on Page 13, line 5-6] and [on Page 21, lines 25-26]) into Liu invention. One would have been motivated to do so in order to provide quality of service to users based on their updated profile information without any service delay and thus improves user experience efficiently.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of YOSHIDA further in view of Takaochi et al. (US. Pub. No. 2017/0019320 A1, hereinafter Takaochi).

Regarding claim 6. Liu teaches the server of claim 1.
        Liu in view of YOSHIDA further teaches  calculates the emotion index data based on the service data, the number of occurrences, and a service action (Liu teaches in ¶ [0091]-[0092] referring to Fig. 4B, the measured emotion 444 from the engine 440 is converted to an index expression that can be extracts the number of occurrences due to the same symptom and the same cause based on the extracted service data (YOSHIDA teaches [on Page 5, lines 27-29] the period setting unit has any date or date and time included in the repair and inspection information, or a symptom found in the inspection of the device and a difference from the operation information in the normal operation of the device and further teaches [on Page 14, lines 19-22] the period setting unit 130 includes a failure cause label extraction unit 131 and learning data generation unit 140 which learns data are provided). 
        Liu in view of YOSHIDA does not explicitly teach wherein the processor extracts service data matched to sensitivity from a plurality of service data.
        However, Takaochi teaches wherein the processor extracts service data matched to sensitivity from a plurality of service data (Takaochi teaches in ¶ [0061] that the method of calculating a degree of importance of a service will be described. The calculation unit 121 calculates the degree of importance of the service, by weighting and adding each index in the customer management table with a weighted value of the static factor in the operation policy table, for each service and further matched the service based on the important customer index for example, the calculation unit 121 also performs weighting by multiplying the important customer index “5” by the weighted value “5” (i.e., matched data) of the important customer index).



Regarding claim 7. Liu teaches the server of claim 1.
           Liu in view of YOSHIDA further teaches performs segmentation based on the service data, the number of occurrences, and a service action, and calculates the emotion index data based on a segmentation result (note that the term “segmentation” has been interpreted based on ordinary and customary meaning: such meanings include categorizing the emotion mood in different level with a range or divided the moods in different numerical range for example, from 1-10, and thus, Liu teaches in ¶ [0058] that the profile of user may also be used or at least referenced in determining the emotion of the user. For example, the emotion can be expressed with a ranking, an index or a level with a range as a quantitative (numerical) indication in a range of 1-10 is used to indicate that the emotion index being 1 is in the saddest mood (e.g., very sad) and the emotion numeral being 10 is in the happiest mood (e.g., excited) and average persons with an emotion index of 5 or 6 would be considered neutral while the emotion index falling between 6 and 9 would be desirable, and the emotion index can be used to trigger many useful services or applications. Therefore, the ranking ranges indicated above show the claimed “segmentation” and further teaches in ¶ [0065] that the server 204 is caused to calculate an emotion measurement from the biological data 220 with or without historical biological data of the same user), extracts the number of occurrences due to the same symptom and the same cause based on the extracted service data (YOSHIDA teaches [on Page 5, lines 27-29] the period setting unit has any date or date and time included in the repair and inspection information, or a symptom found in the inspection of the device and a difference from the operation information in the normal operation of the device). 
             Liu in view of YOSHIDA does not explicitly teach wherein the processor extracts service data matched to sensitivity from a plurality of service data.
          However, Takaochi teaches wherein the processor extracts service data matched to sensitivity from a plurality of service data (Takaochi teaches in ¶ [0061] that the method of calculating a degree of importance of a service will be described. The calculation unit 121 calculates the degree of importance of the service, by weighting and adding each index in the customer management table with a weighted value of the static factor in the operation policy table, for each service and further matched the service based on the important customer index for example, the calculation unit 121 also performs weighting by multiplying the important customer index “5” by the weighted value “5” (i.e., matched data) of the important customer index). 
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Takaochi by including the method of calculating a degree of importance of a service and adding each index in the customer management table to match the degree of customer importance index ([0061]) into Liu in view of YOSHIDA invention. One would have been motivated to do so in order to the calculation unit calculates the degree of influence on the user terminal of the service efficiently and so that the management server increases the degree of importance of the service by increasing the priority level of the cloud user in an efficient manner.

Claims 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Takaochi.

Regarding claim 8. Liu teaches the server of claim 1.
         Liu further teaches the emotion index data (Liu teaches in ¶ [0058] that the profile of user may also be used or at least referenced in determining the emotion of the user. For example, the emotion can be expressed with a ranking, an index or a level with a range as a quantitative (numerical) indication in a range of 1-10 is used to indicate that the emotion index being 1 is in the saddest mood (e.g., very sad) and the emotion numeral being 10 is in the happiest mood (e.g., excited), but Liu does not explicitly teach wherein the processor calculates sum index data based on the service data matched to sensitivity.
         However, Takaochi teaches wherein the processor calculates sum index data based on the service data matched to sensitivity (Takaochi teaches in ¶ [0079] he management server 100 sums up the most recent response time between the user terminal 13 and each of the data centers 11, for each of the data centers 11 and further teaches in ¶ [0061] that the method of calculating a degree of importance of a service will be described. The calculation unit 121 calculates the degree of importance of the service, by weighting and adding each index in the customer management table with a weighted value of the static factor in the operation policy table, for each service and further matched the service based on the important customer index for example, the calculation unit 121 also performs weighting by multiplying the important customer index “5” by the weighted value “5” (i.e., matched data) of the important customer index).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Takaochi by including the method of calculating a degree of importance of a service and adding each index in the customer management table to match the degree of customer importance index ([0061]) into Liu invention. One would have been motivated to do so in order to the calculation unit calculates the degree of influence on the user terminal of the 

Regarding claim 9. Liu teaches the server of claim 1.
        Liu further teaches the device data, and the weather data for the electronic device (Liu teaches in ¶ [0057] various situations at or in the vicinity of the location where the user is located, weather conditions of the location, or various related events of the day near the location may be used in determining the emotion of the user and further teaches in Fig. 2B Apple watch and google glass (i.e., the claimed electronic device) and ¶ [0022]-[0026] the mobile device which includes a processor and memory communicates with the sensor (i.e., the claimed communicator) for receiving a derived emotion measurement from the server device through the sensor (i.e., the claimed communicator)).       
         But, Liu does not explicitly teach wherein the processor integrally manages and analyzes the service data.
       However, Takaochi teaches wherein the processor integrally manages and analyzes the service data (Takaochi teaches in ¶ [0035] that an information processing device that integrally manages and operates the data centers 11…, the management server 100 analyzes the status, and specifies the service affected by the problem). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Takaochi by including the processing device that integrally manages and operates the data centers ([0035]) into Liu invention. One would have been motivated to do so in order to the management server identifies the problem such as a failure which can be occurred in one of the data centers, and then the processing system easily analyzes the status, and specifies the service affected by the problem and thus, the management server calculates a priority for dealing with a problem for each service affected by the problem, according to the request from the 
Regarding claim 12. Liu teaches the server of claim the server of claim 11.
          Liu teaches the device data, and the weather data for the electronic device (Liu teaches in ¶ [0057] various situations at or in the vicinity of the location where the user is located, weather conditions of the location, or various related events of the day near the location may be used in determining the emotion of the user and further teaches in Fig. 2B Apple watch and google glass (i.e., the claimed electronic device) and ¶ [0022]-[0026] the mobile device which includes a processor and memory communicates with the sensor (i.e., the claimed communicator) for receiving a derived emotion measurement from the server device through the sensor (i.e., the claimed communicator)),. But Liu does not explicitly teach wherein the data processor integrally manages and analyzes the service data.
       However, Takaochi teaches wherein the data processor integrally manages and analyzes the service data (Takaochi teaches in ¶ [0035] that an information processing device that integrally manages and operates the data centers 11…, the management server 100 analyzes the status, and specifies the service affected by the problem).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Takaochi by including the processing device that integrally manages and operates the data centers ([0035]) into Liu invention. One would have been motivated to do so in order to the management server identifies the problem such as a failure which can be occurred in one of the data centers, and then the processing system easily analyzes the status, and specifies the service affected by the problem and thus, the management server calculates a priority for dealing with a problem for each service affected by the problem, according to the request from the .

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Takaochi further in view of YOSHIDA.
Regarding claim 10. Liu in view of Takaochi teaches the server of claim 9.
          Liu further teaches wherein the processor provides usage result data of the electronic device (Liu teaches in ¶ [0083] a service provider uses the administration interface 406 to determine a subscription fee (e.g., a certain amount to free per month for an account) for each of its subscribers or a service level depending on how much a subscription fee is paid and further teaches in Fig. 2B Apple watch and google glass (i.e., the claimed electronic device), but Liu in view of Takaochi does not explicitly teach compares data of a service reception date and data of a repair date of the electronic device and provides a comparison result, provides significant difference analysis data between the reception date and the repair date, or provides failure cause information or result data predicted according to learning, based on an analysis result.
         However, YOSHIDA teaches compares data of a service reception date and data of a repair date of the electronic device and provides a comparison result, provides significant difference analysis data between the reception date and the repair date, or provides failure cause information or result data predicted according to learning, based on an analysis result (YOSHIDA teaches [on Page 19, lines 26-29] compared with the number of cases of the first learning data 181 and determining whether or not the first learning data 181 contains a sufficient amount of data and further teaches [on Page 13, lines 5-12] the reception date and time, the symptom, the treatment content, and the receptionist name. The reception information 174 in FIG. 7 includes the reception date instead of the reception date and time. Further, the repair information 175 includes information indicating that the cause of the failure is the Here the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art and thus, the Examiner addressed the limitation “compares data of a service reception…, between the reception date and the repair date”).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of YOSHIDA by including the system of comparing the number of cases of the first learning data which include the reception date and time, the symptom, the treatment content, and the receptionist name ([on Page 19, lines 26-29] and [on Page 13, lines 5-12]) into Liu in view of Takaochi invention. One would have been motivated to do so in order to compare the repair date and the time information and thus helps to track the record efficiently without wasting time for searching the failed device.

Regarding claim 13. Liu in view of Takaochi teaches the server of claim 12.
          Liu further teaches wherein the data processor provides usage result data of the electronic device (Liu teaches in ¶ [0083] a service provider uses the administration interface 406 to determine a subscription fee (e.g., a certain amount to free per month for an account) for each of its subscribers or a service level depending on how much a subscription fee is paid and further teaches in Fig. 2B Apple watch and google glass (i.e., the claimed electronic device), but Liu in view of Takaochi does not explicitly teach, compares data of a service reception date and data of a repair date of the electronic device and provides a comparison result, provides significant difference analysis data between the reception date and the repair date, or provides failure cause information or result data predicted according to learning, based on an analysis result.
        However, YOSHIDA teaches compares data of a service reception date and data of a repair date of the electronic device and provides a comparison result, provides significant difference analysis data between the reception date and the repair date, or provides failure cause information or result data predicted according to learning, based on an analysis result (YOSHIDA teaches [on Page 19, lines 26-29] compared with the number of cases of the first learning data 181 and determining whether or not the first learning data 181 contains a sufficient amount of data and further teaches [on Page 13, lines 5-12] the reception date and time, the symptom, the treatment content, and the receptionist name. The reception information 174 in FIG. 7 includes the reception date instead of the reception date and time. Further, the repair information 175 includes information indicating that the cause of the failure is the filter clogging and the filter has been cleaned instead of replacing the parts. Here the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art and thus, the Examiner addressed the limitation “compares data of a service reception…, between the reception date and the repair date”).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of YOSHIDA by including the system of comparing the number of cases of the first learning data which include the reception date and time, the symptom, the treatment content, and the receptionist name ([on Page 19, lines 26-29] and [on Page 13, lines 5-12]) into Liu in view of Takaochi invention. One would have been motivated to do so in order to compare the repair date and the time information and thus helps to track the record of the failed device in efficient manner.

   Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Takaochi further in view of YOSHIDA and further in view of Sherman et al. (US. Pub. No. 2019/0278786 A1, hereinafter Sherman).
Regarding claim 14. Liu in view of Takaochi further in view of YOSHIDA teaches the server of claim 13.      
               Liu in view of Takaochi further in view of YOSHIDA does not explicitly teach wherein the processor comprises: a message generator configured to generate a usage guide message based on the usage result data, the failure cause information, or the result data; and an output information generator configured to generate output information based on the usage result data, comparison data based on the comparison of the data, the analysis data, the failure cause information, or the result data.
          However, Sherman teaches wherein the processor comprises: a message generator configured to generate a usage guide message based on the usage result data, the failure cause information, or the result data (Sherman teaches in ¶ [0034]-[0035] the analyzing device 300, which in the shown embodiment happens in a wireless manner via a transmitter or transceiver 220. Both, motion data generated by the inertial sensors 210 and 211 and further data generated by the further sensors 212 to 214 are considered as “usage data” that characterizes usage of the consumer device 200 in a given period of time); and an output information generator configured to generate output information based on the usage result data, comparison data based on the comparison of the data, the analysis data, the failure cause information, or the result data (Sherman teaches in ¶ [0034]-[0035] data generated by the further sensors 212 to 214 (i.e., the claimed “output generator”) are considered as “usage data” that characterizes usage of the consumer device 200 in a given period of time and further teaches in ¶ [0093] comparing the data based on the identification. For example, by using at least a portion of the temporal sequence of the classification output of the system for the current usage session and to compare with stored usage data from the different users of the consumer device. Here the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art and thus, the Examiner addressed the limitation “an output information generator …, comparison data based on the comparison of the data”).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sherman by including sensors which can generate usage data on a consumer device ([0034]-[0035] and [0093]) into Liu in view of Takaochi further in view of YOSHIDA invention. One would have been motivated to do so in order to the consumer device may be arranged to store the usage data and to transmit it only after the end of a usage session and thus helps the user to track the available data usage for further use in an efficient manner.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455